Citation Nr: 1512678	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  13-10 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  


FINDING OF FACT

The Veteran's service-connected disabilities alone do not prevent him from finding or maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating based on individual unemployability (TDIU) have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU

The Veteran is seeking entitlement to a total disability rating, alleging that he is unable to work due to his service-connected disabilities.  In statements to VA, he has complained of scapular pain with mild exertion, as well as shortness of breath and fatigue.

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2014).  Here, the Veteran meets this criteria, because he has a combined disability evaluation of 70 percent and at least one disability rated as 40 percent or more disabling. 

The veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether a veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

The Veteran is currently service connected for coronary artery disease, currently assigned a 60 percent disability rating; prostate cancer, currently assigned a 20 percent disability rating; and erectile dysfunction, currently assigned a non-compensable (0%) disability rating.  The Veteran's combined disability rating is 70 percent.  The Veteran also has a number of non-service connected medical problems, including chronic obstructive pulmonary disorder (COPD), degenerative joint disease, PTSD, and alcoholism.  

The Veteran reported at his April 2011 VA examination that he was last gainfully employed in 2009, when he retired due to his age or eligibility.  However, in other statements to VA, he has indicated that he has not worked since 2007.  His last job was in construction and concrete work.  However, the Veteran reported that he has also performed office work (processing orders for merchandise and as a payroll and timekeeping clerk); worked as an income tax preparer, and has worked in landscaping and as a cafeteria worker.  See March 2011 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  The record also reflects that he has a high school diploma and completed some college.  Requests for information from the Veteran's two most recent employers, Soran Restaurants, Inc. and HopCo Construction show that the Veteran was not provided with any accommodations for a disability while employed by them and that a disability was not the reason the Veteran left either company.  

The Veteran was afforded a VA examination of his service-connected disabilities in April 2011.  In May 2011, the VA examiner concluded that the Veteran's heart disease would preclude strenuous physical activities, but that the Veteran could maintain sedentary employment with reasonable accommodations to rest when needed.  The Veteran's other service connected disabilities were not noted to cause any significant interference with employment.  

Additionally, in June 2013, the Veteran's VA primary care provider noted that the Veteran's coronary artery disease is stable and that the Veteran's non-service connected COPD is most likely the cause of his symptoms.  

Based on all the above evidence, the Board finds that the Veteran's service-connected disabilities alone do not prevent the Veteran from finding or maintaining substantially gainful employment.  In May 2011, a VA examiner opined that the Veteran's service connected disabilities alone would not preclude substantially gainful employment.  The examiner found that the Veteran's coronary artery disease would not affect the Veteran at rest and concluded that the Veteran would be able to perform sedentary employment.  This opinion is supported by the findings of the Veteran's primary care physician, who noted in June 2013 that the Veteran's symptoms were most likely due to his COPD, rather than his heart condition.  

While the Veteran's most recent employment prior to his retirement was as a construction worker, which is generally a physically demanding profession, the Veteran has reported working doing other jobs, including office work of processing orders for merchandise and as a payroll and timekeeping clerk, as well as working as an income tax preparer.  Moreover, the Veteran has completed high school and some college classes.  Accordingly, the Board finds that the Veteran has past relevant work experience, in conjunction with his education and skill level, that could aid him in finding sedentary employment without requiring retraining.  

Although the Veteran claims that it is impossible for him to find employment due to his service connected disabilities, this appears to be his subjective opinion, as the Veteran has submitted no medical evidence to contradict the findings of the VA examiner or his primary care physician regarding the functional impairment caused by the Veteran's service-connected disabilities.  Furthermore, the Veteran has listed only two jobs for which he unsuccessfully applied since he allegedly became disabled.  First, the Board notes that it is unclear from the record whether his service connected disabilities were the reason the Veteran was not hired for these two positions.  In addition, the Veteran appears to have applied to only these two job postings between 2007 and 2011.  While sympathetic to the Veteran's inability to find employment, the mere fact that a claimant is unemployed or has difficulty obtaining employment is insufficient reason to find that he is unemployable. See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). A high rating in itself is recognition that the service-connected impairment makes it difficult to obtain and keep employment, as VA's Rating Schedule is already designed to take into consideration impairment that renders it difficult to obtain and keep employment. Id.; see also 38 C.F.R. §§ 4. , 4.15 (2014).

Having carefully considered all the evidence of record, the Board finds that the Veteran's service-connected disabilities alone, without consideration of his age and serious non-service connected medical problems, would not prevent him from finding and maintaining substantially gainful employment.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  As the Veteran's unemployability is not due to his service-connected disabilities, entitlement to TDIU must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  Here, the Veteran was provided with the relevant notice and information in a letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the Veteran's employability.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


ORDER

Entitlement to a total disability rating based on individual unemployability (TDIU) is denied.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


